Citation Nr: 1817413	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-14 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back condition.  

2.  Entitlement to service connection for a low back condition. 

3.  Entitlement to compensable evaluation for patellofemoral syndrome, right knee.

4.  Entitlement to compensable evaluation for patellofemoral syndrome, left knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Marine Corps from July 2002 to July 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 
 
The issue of entitlement to service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a rating decision dated July 2006, the RO denied the Veteran's claim for service connection for a low back condition on the basis that there was no current diagnosis; the Veteran did not appeal this decision or submit new evidence within one year of the denial.

2.  Evidence received since the July 2006 RO decision is neither cumulative nor redundant of evidence already of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back condition.  

3.  The Veteran's patellofemoral syndrome of the right knee did not manifest in or more nearly approximate a limitation to 45 degrees, to include consideration of additional functional loss during flare-ups, and was not productive of painful motion.

4.  The Veteran's patellofemoral syndrome of the left knee did not manifest in or more nearly approximate a limitation to 45 degrees, to include consideration of additional functional loss during flare-ups, and was not productive of painful motion.


CONCLUSIONS OF LAW

1.  The July 2006 rating decision denying service connection for a low back condition is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a low back condition has been submitted; the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for entitlement to a compensable rating for patellofemoral syndrome of the right knee has not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124(a), Diagnostic Code 5299-5260 (2017).

4.  The criteria for entitlement to a compensable rating for patellofemoral syndrome of the left knee has not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124(a), Diagnostic Code 5299-5260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence 

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis. See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, raise a reasonable possibility of substantiating the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim. See Evans, 9 Vet. App. at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

The credibility of the newly submitted evidence is presumed for purposes of reopening the claim. See Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim for service connection for a low back condition was denied in a July 2006 rating decision.  The RO determined that there was no evidence of a current diagnosis for the claimed low back condition as required to establish service connection under 38 C.F.R. § 3.303.  The Veteran did not appeal this decision or submit new evidence within one year of the denial.  The July 2006 decision thereby became final. 

In January 2011, the RO denied reopening of the Veteran's claim for service connection for a low back condition on the basis that there was no new and material evidence submitted documenting a current diagnosis. 

Subsequent to the January 2011 rating decision, the Veteran submitted VA medical center (VAMC) treatment records, which showed the Veteran received treatment for a complaint of back pain on July 16, 2015.  Although it is not clear that he was provided a specific diagnosis in response to this complaint, the Board must find his complaint credible at this juncture.  See Justus v. Principi, 3 Vet. App. 510 (1992).   This evidence of a possible diagnosis of a low back condition satisfies the low threshold requirement for new and material evidence and this claim is reopened. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

II.  Increased Rating

As an initial matter, the Board notes that it has a duty to assist the Veteran in developing his claim where assistance would aid in substantiating the claim. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board acknowledges that the record does not contain a VA examination of the Veteran's bilateral knees since the Veteran was first seen in April 2005.  However, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claims.  In this regard, the Board notes that it scheduled two VA examinations in response to his claim; however, the Veteran failed to appear for either examination and has not requested at this time that a new VA examination be scheduled since failing to appear at the last exam.  The United States Court of Appeals for Veterans Claims (Court) has found that "[t]he duty to assist is not always a one way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190 (1991).  As a result of the Veteran's failure to cooperate, the Board finds that VA's duty to assist has been met and will decide the claim without the benefit of a recent examination.

The Veteran contends that he is entitled to a compensable rating for his right and left knee disabilities due to his frequent difficulties with kneeling and bending.  

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran's experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45  are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's service-connected right and left knee disabilities have been rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5260.  Diagnostic code 5299 is a "built-up" code number, meaning it represents an unlisted condition.  For such DCs, the first two digits are selected from the part of the Rating Schedule that most closely identifies the body part or system involve.  The last two digits of the DC are "99" for all unlisted conditions.  

Additionally, this condition was assigned a hyphenated DC.  Hyphenated DCs are used when a rating under one DC determines its rating based on a residual condition, with the number following the hyphen representing the residual. 38 C.F.R. § 4.27. 

Diagnostic code 5299 therefore references an unlisted condition of the musculoskeletal system, in this case, the knee.  Diagnostic code 5260(limitation of flexion) rates disabilities resulting in a limitation of motion. 

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14. VA's General Counsel stated that compensating a Veteran for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997).

Under DC 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability. A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted when there is severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a. The criteria in DC 5257 are based upon instability and subluxation, not limitation of motion; as a result, the criteria set forth in DeLuca do not apply. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of
an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Under DC 5258, cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating. 38 C.F.R. § 4.71a. 

Under Diagnostic Code 5259, a 10 percent evaluation will be assigned for removal of semilunar cartilage that is symptomatic. 38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under DC 5260, limitation of flexion of the leg, a noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees. 38 C.F.R. § 4.71a . 

Under DC 5261, limitation of extension of the leg, a noncompensable evaluation is warranted when extension is limited to 5 degrees.  A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  A 30 percent evaluation is warranted when extension is limited to 20 degrees. 38 C.F.R. § 4.71a. 

Normal knee motion is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II. 

Under DC 5262, nonunion of the tibia and fibula with loose motion, requiring brace warrants a 40 percent rating. 38 C.F.R. § 4.71a.

Turning to the evidence, as discussed above the Veteran has failed to appear at two scheduled VA examinations in September 2010 and March 2013.  Thereby, the Board must make an opinion on the basis of the existing record, which is limited.  A May 2010 bilateral knee examination showed normal knees bilaterally with normal joint spaces, no bony abnormalities, and no joint effusions.  There was no further treatment or complaints of knee pain in the record.  

In May 2010, the Veteran has stated his knees bother him while bending and kneeling while at work.  However, there is no medical evidence available to support such claims as the only evidence of record shows a normal knee examination.

In sum, there is no indication that the Veteran's right or left knee disabilities warrant an increased rating under any diagnostic code relating to the knees.  The claims folder contains no medical evidence indicating that the Veteran's right or left knee disabilities are manifested by any limitation of motion, ankylosis; recurrent subluxation or lateral instability; impairment of the tibia and fibula; genu recurvatum; or symptoms other than those discussed above. As such, an increased rating cannot be assigned.

Further, the Board notes that there is no indication in the medical evidence of record that the Veteran's right or left knee symptomatology warranted other than the currently assigned noncompensable disability ratings throughout the appeal period. The assignment of staged ratings is not warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

For all of the foregoing reasons, the Board finds that the above rating is appropriate for the right and left knees throughout the appeals period.  In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to an increased compensable rating, that doctrine is not applicable. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for a low back condition has been received, the application to reopen is granted.

Entitlement to a compensable rating for the service-connected patellofemoral syndrome of the right knee is denied.

Entitlement to a compensable rating for the service-connected patellofemoral syndrome of the left knee is denied.


REMAND

Although the Board regrets the delay, remand is required to ensure there is a complete record on which to decide the Veteran's claim.  

Specifically, the Board finds that a medical examination is warranted.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.  § 5103A(d) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.

The Veteran contends his low back condition is related to active duty.  While post-service records do not contain a formal diagnosis of a low back condition, VAMC treatment notes in July 2015 indicate the Veteran has sought treatment for back pain.  

The VAMC treatment records raise the question of whether the Veteran has a currently diagnosed low back condition which was incurred in or related to his period of active service. 

The Board notes the Veteran was seen for a VA examination in April 2005.  At that time the examiner opined there was no pathology sufficient to render a diagnosis for the low back. 

However, over ten years have passed since this examination, and the Veteran has not been afforded an updated VA examination to determine the nature and etiology of the claimed low back condition.  Further, the medical evidence is insufficient to decide the claim.  For the foregoing reasons, the Board believes that a medical examination with opinion based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly stated rationale, would be helpful in resolving the service-connection claim. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 79.

While on remand, the AOJ should take the opportunity to obtain any outstanding treatment records. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claims that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  After completing the above directive, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset, and etiology of his low back condition.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner is requested to provide the following information:

(a)  The examiner should identify all currently diagnosed low back impairments.

The examiner is asked to provide written consideration of the Veteran's VAMC treatment record which shows he complained of back pain on July 16, 2015. 

(b)  The examiner should state whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's low back condition is due to or otherwise causally or etiologically related to his military service. 

In providing this opinion, the examiner is asked to provide written consideration of the Veteran's service treatment record which shows he received treatment for lower back pain on April 14, 2003, which he had reported had been occurring for two to three months.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

3.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response. The appeal should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


